Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Hanging mechanism
First portion
Second portion
Adhesive/tape
Objects
must be shown and identified via reference number or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 16 objected to because of the following informalities:  Applicant included “tap-side”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, 15, 16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant now provides “and two or more flexible members that are configured to initiate expansion of the disposable container from a collapsed state to an expanded state, wherein a first flexible member of the two or more flexible members is disposed on an inner portion of the first foldable sidewall portion so that a first end of the first flexible member couples to an inner portion of the first foldable sidewall portion on a first side of a fold of the first foldable sidewall portion and a second end of the first flexible member couples to an inner portion of the first foldable sidewall portion on a second side of the fold of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 15, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant now provides ““and two or more flexible members that are configured to initiate expansion of the disposable container from a collapsed state to an expanded state, wherein a first flexible member of the two or more flexible members is disposed on an inner portion of the first foldable sidewall portion so that a first end of the first flexible member couples to an inner portion of the first foldable sidewall portion on a first side of a fold of the first foldable sidewall portion and a second end of the first flexible member couples to an inner portion of the first foldable sidewall portion 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joordans (20090236340) in view of Adler (20080128422) and Poole (2527449).
Joordans discloses container (figs 1-5 capable of disposable as well as capable of holding disposable products, as well as both, and in any case is therefore a disposable container), lid (3), frontward and rearward portion (portion adjacent pedal 4 and opposite thereof), side wall portions (portions of side of the device), hinge mechanism (devices that permit hinging such as mechanism shown in figs 2-5 and adjacent “11”, “16”, “5” in fig 1 and connect to both rear and lid), line (rod that extends between lid and pedal such as including 5); with the exception of the following which is disclosed by Adler: foldable (the Office notes the 112 rejection above; nevertheless, the prior art discloses foldable with flexible members adjacent 50, 52 as shown in fig 5, 9; including on inner portions as there exist portions more inward than such as elements adjacent 42, 30 where a first end couples to an inner portion along a fold, such as at a bottom end of a fold, and a second end along the fold, such as at a top end of the fold as in fig 5, 9; a second flexible member exists with the same above features on the opposite side of the first flexible member). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Joordans in view Adler (by providing the above members to the sides) in order to provide .

Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference in either of the above as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide a mechanism with tape is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference in either of the above as applied to claim 1 above, and further in view of Miedel (20190098871).
With respect to the material the Office notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.  If there is any question to the above, the Office notes that Miedeal discloses similar art with respect to pedal operated containers and further discloses that the device is made of cardboard (paragraph 21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Miedel (by providing the above material) in order to provide materials that provide a combination of both cost effectiveness and strength.



Potentially Allowable Subject Matter
The Office notes that a combination of the intended use of the device, such as the line openings, material (such as all of the claims 1-4, 20), also in combination with completely defining the flexible members (only partially done by claim 1 but also disclosed in at least paragraphs 43, 44 with at least features 112, 116, 112a, 112b, 112c, 116a, 116b, 116c, etc.) into independent claim 1 may result in an allowable claim, without creating new 112 issues.

Response to Arguments
01/11/2021 have been fully considered but they are not persuasive. Applicant argues that the drawings show the outlined features.  The drawings must show every feature of the invention specified in the claims, and therefore the objection is maintained.  Applicant argues that the prior art does not disclose “and two or more flexible members that are configured to initiate expansion of the disposable container from a collapsed state to an expanded state, wherein a first flexible member of the two or more flexible members is disposed on an inner portion of the first foldable sidewall portion so that a first end of the first flexible member couples to an inner portion of the first foldable sidewall portion on a first side of a fold of the first foldable sidewall portion and a second end of the first flexible member couples to an inner portion of the first foldable sidewall portion on a second side of the fold of the first foldable sidewall portion, and wherein a second flexible member of the two or more flexible members is disposed on an inner portion of the second foldable sidewall portion so that a first end of the second flexible member couples to an inner portion of the second foldable sidewall portion on a first side of a fold of the second foldable sidewall portion and a second end of the second flexible member couples to an inner portion of the second foldable sidewall portion on a second side of the fold in the second foldable sidewall portion.”  The Office notes that, Applicant fails to provide the above in Applicant’s original specification.  For example, Applicant provides “inner portions” of which Applicant fails to indicate in the specification.  Applicant fails to make clear if “inner portion…inner portion…inner portion…inner portion…inner portion…inner portion” are the same element or different element.  Claims 2-4, 7-12, 15, 16, 20 is/are rejected as being dependent on the above rejected claim(s).  Nevertheless, Adler discloses foldable (with flexible members adjacent 50, 52 as shown in fig 5, 9; including on inner portions as there exist portions more inward than such as elements adjacent 42, 30 where a first end couples to an inner portion along a fold, such as at a bottom end of a fold, and a second end along the fold, such as at a top end of the fold as in fig 5, 9; a second flexible member exists with the same above features on the opposite side of the first flexible member).  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office maintains the 103 rejection.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735